DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matters of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. [U.S. 2017/0159178 A1].
Regarding claims 1 and 13, Baker et al. discloses an electronic assembly [see figures 1-2, paragraph 0002] comprising: a printed circuit board ("PCB") [substrate 101]; an electrical component [a component of a mobile electronic device, paragraphs 0036, 0059] attached to a surface of the PCB; and a conformal barrier [100, see figure 2] disposed on at least a portion of the surface of the PCB and on an outer surface of the electrical component [see figure 2], the conformal barrier comprising: a first barrier layer [103] comprising an atomic layer deposited ("ALD") film, and a second barrier layer [105] comprising Parylene (figures 1-2, abstract, paragraphs 0036, 0059).
Regarding claim 2, Baker et al. discloses the first barrier layer [103] is disposed between the second barrier layer [105] and the surface of the PCB [101] and between the second barrier layer [105] and the outer surface of the electrical component [substrate 101, a component of a mobile electronic device, paragraph 0059] (figure 2).
Regarding claim 3, Baker et al. discloses the second barrier [105] is disposed between the first barrier layer [103] and the surface of the PCB [101] and between the first barrier layer [103] and the outer surface of the electrical component (figure 2).
Regarding claims 4-6, Baker et al. discloses a thickness of the first barrier layer ranges from about 2 nm to about 500 nm, and a thickness of the second barrier layer is greater than or equal to about 200 nm (paragraphs 0013, 0043).
Regarding claim 7, Baker et al. discloses a thickness of the second barrier layer [105] is greater than a thickness of the first barrier layer [103] (figure 2, paragraph 0048).
Regarding claims 8 and 14, Baker et al. discloses the ALD film is formed of a material comprising at least one of an oxide, a nitride, a carbide, and a boride of a transition metal, aluminum, cerium, silicon, or boron, or composites thereof (paragraph 0042).
Regarding claim 18, Baker et al. discloses forming an adhesion promotion layer on an upper surface of the first barrier layer prior to the forming of the second barrier layer (paragraph 0052).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. [U.S. 2017/0159178 A1].
Regarding claims 11-12, Baker et al. discloses the electronic assembly, but does not clearly show another portion of the surface of the PCB does not have the conformal barrier disposed thereon, and the conformal barrier is disposed on all of the surface of the PCB not covered by the electrical component.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have another portion of the surface of the PCB does not have the conformal barrier disposed thereon, and the conformal barrier is disposed on all of the surface of the PCB not covered by the electrical component, since the applicant has not disclosed that another portion of the surface of the PCB does not have the conformal barrier disposed thereon, and the conformal barrier is disposed on all of the surface of the PCB not covered by the electrical component solve any new stated problem or is for any particular purpose and it appears that the invention would perform equally well with the PCB and the conformal barrier of Baker et al.

Allowable Subject Matter
Claims 9, 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 9 and 15, each recites further features, which are not disclosed or suggested by prior of record. Claims 10 and 16-17 depend on claims 9 and 15, respectively.
Claims 19-20 are allowed.
Claim 19 recites an imaging device including, in combination, the camera head houses a printed circuit board ("PCB") and electrical circuitry on the PCB, the electrical circuitry configured to receive the signals, and process the signals, and a conformal barrier is disposed on at least a portion of the PCB and on the electrical circuitry, the conformal barrier comprising an atomic layer deposited ("ALD") film. These features are not disclosed or suggested by the prior of record. Claim 20 depends on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun et al. U.S. 2018/0237909 A1 discloses at least one parylene deposition chamber and at least one ALD deposition chamber. The parylene deposition chamber is connected in series with the ALD deposition chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875